Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 ENDESA, S.A. (Name of Subject Company) ENDESA, S.A. (Name of Person Filing Statement) Ordinary shares, nominal value 1.20 each American Depositary Shares, each representing the right to receive one ordinary share (Title of Class of Securities) 00029274F1 (CUSIP Number of Class of Securities) Álvaro Pérez de Lema Authorized Representative of Endesa, S.A. 410 Park Avenue, Suite 410 New York, NY 10022 (212) 750-7200 (Name, address and telephone number of person authorized to receive notices and communications on behalf of the person filing statement) With a Copy to: Joseph B. Frumkin Sergio J. Galvis Richard A. Pollack Angel L. Saad Sullivan & Cromwell LLP 125 Broad Street New York, NY 10004 558-4000 S Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. IMPORTANT LEGAL INFORMATION This document has been made available to shareholders of Endesa, S.A. (the "Company" or "Endesa"). Investors are urged to read Endesas Solicitation/Recommendation Statement on Schedule 14D-9, which will be filed by the Company with the U.S. Securities and Exchange Commission (the "SEC), as it contains important information. The Solicitation/Recommendation Statement and other public filings made from time to time by the Company with the SEC will be available without charge from the SEC's website at www.sec.gov and at the Companys principal executive offices in Madrid, Spain. Statements in this document other than factual or historical information are forward-looking statements. Forward-looking statements regarding Endesas anticipated financial and operating results and statistics are not guarantees of future performance and are subject to material risks, uncertainties, changes and other factors which may be beyond Endesas control or may be difficult to predict. No assurances can be given that the forward-looking statements in this document will be realized. Forward-looking statements may include, but are not limited to, statements regarding: (1) estimated future earnings; (2) anticipated increases in wind and CCGTs generation and market share; (3) expected increases in demand for gas and gas sourcing; (4) management strategy and goals; (5) estimated cost reductions and increased efficiency; (6) anticipated developments affecting tariffs, pricing structures and other regulatory matters; (7) anticipated growth in Italy, France and elsewhere in Europe; (8) estimated capital expenditures and other investments; (9) expected asset disposals; (10) estimated increases in capacity and output and changes in capacity mix; (11) repowering of capacity; and (12) macroeconomic conditions. The following important factors, in addition to those discussed elsewhere in this document, could cause actual financial and operating results and statistics to differ materially from those expressed in our forward-looking statements: Economic and Industry Conditions : Materially adverse changes in economic or industry conditions generally or in our markets; the effect of existing regulations and regulatory changes; tariff reductions; the impact of any fluctuations in interest rates; the impact of fluctuations in exchange rates; natural disasters; the impact of more stringent environmental regulations and the inherent environmental risks relating to our business operations; and the potential liabilities relating to our nuclear facilities. Transaction or Commercial Factors : Any delays in or failure to obtain necessary regulatory, antitrust and other approvals for our proposed acquisitions or asset disposals, or any conditions imposed in connection with such approvals; our ability to integrate acquired businesses successfully; the challenges inherent in diverting management's focus and resources from other strategic opportunities and from operational matters during the process of integrating acquired businesses; the outcome of any negotiations with partners and governments; any delays in or failure to obtain necessary regulatory approvals (including environmental) to construct new facilities or repower or enhance our existing facilities; shortages or changes in the price of equipment, materials or labor; opposition of political and ethnic groups; adverse changes in the political and regulatory environment in the countries where we and our related companies operate; adverse weather conditions, which may delay the completion of power plants or substations, or natural disasters, accidents or other unforeseen events; and the inability to obtain financing at rates that are satisfactory to us. Political/Governmental Factors : Political conditions in Latin America and changes in Spanish, European and foreign laws, regulations and taxes. Operating Factors : Technical difficulties; changes in operating conditions and costs; the ability to implement cost reduction plans; the ability to maintain a stable supply of coal, fuel and gas and the impact of fluctuations on fuel and gas prices; acquisitions or restructurings; and the ability to implement an international and diversification strategy successfully.  Competitive Factors : the actions of competitors; changes in competition and pricing environments; and the entry of new competitors in our markets. Further information about the reasons why actual results and developments may differ materially from the expectations disclosed or implied by our forward-looking statements can be found under Risk Factors in our annual report on Form 20-F for the year ended December 31, 2005. Except as may be required by applicable law, Endesa disclaims any obligation to revise or update any forward-looking statements in this document. ENDESA's strategy in deregulated markets New outlook Valencia, 25 June 2007 Energy management Contents 1. Energy management 2. Electricity portfolio management 3. Gas portfolio management 1 Energy management Energy management Energy management Adapting to Profitability Operating the environment continuously Efficiency Searching Risk for and identifying management efficiencies 2 Energy management Alignment of all functions with value creation New integrated organisation Energy management Back office Middle office Front office Gas business Income statement 3 Energy management Integration allows for management of the entire portfolio ENDESA enjoys arbitraging opportunities Restrictions Energy management Inputs Back Office Middle Office Front Office Alternatives maximising margins and managing risk 4 Electricity portfolio management Contents 1. Energy management 2. Electricity portfolio management 3. Gas portfolio management 5 Electricity portfolio management Steps in managing the portfolio 1. Analysis of the portfolio and markets 2. Definition of the management strategy 3. Actions 6 Electricity portfolio management There are different alternatives for selling electricity Restrictions Spot market Regulatory Strategic Other Energy Supply management Electricity Back office Middle office Front office Forward wholesale markets Power auctions Risk management Finding the optimal EBITDA. Equilibrium EBITDA - Risk balance 7 Portfolio management Portfolio strategy Target: Achieve the maximum EBITDA with a specific EaR Expected market price (ENDESA's view) The price gives the maximum expected EBITDA for the portfolio It also gives the EBITDA at risk (i.e. difference between expected EBITDA and the 5th percentile of expected EBITDA) The optimal EBITDA is calculated based on the desired risk level New expected Loss of expected Expected average average EBITDA average EBITDA 0.002 EBITDA based on 0.002 market conditions EBITDA at risk 0.001 0.001 Probability of success EBITDA at risk Probability of successhas declined 0 0 Expected EBITDA ((euro)M) Expected EBITDA ((euro)M) Maximum EBITDA based on price Optimal EBITDA based on price and risk The EaR is reduced by paying a reasonable premium 8 Electricity portfolio management Actions based on EBITDA - Risk EXPECTED EBITDA Low High Increase EBITDA Ensure EBITDA by High and reduce risk reducing risk Maintain Low Increase EBITDA expectations of EBITDA at RISK EBITDA and risk 9 Electricity portfolio management Implementing the strategy Year n+1 Year n+2 Year n+3 20 20 20 18 10 8 Situation in Nov 05 0 0 0 Forecast output Sale/ Energy pending Forecast output Sale/ Energy pending Forecast output Sale/ Energy pending Supply Sale Supply sale Supply sale New market environment 80 80 80 60 60 60 63 71 71 Decision to 40 80 40 80 40 80 increase forward 20 20 20 power sales 17 9 9 Situation in Nov 06 0 0 0 Forecast output Sale/ Energy pending Forecast output Sale/ Energy pending Forecast output Sale/ Energy pending Supply sale Supply sale Supply sale 60 40 80 40 80 15 20 20 20 10 (Expected) 21 10 0 0 Forecast output Sale/ Energy pending Forecast output Sale/ Energy pending Situation in Nov 07 Supply sale Supply sale 21 TWh of forward sales in June 07 Plans to sell another 15 TWh to Nov 07, depending on market conditions 10 Electricity portfolio management Managing Margin - Risk (I) Contracted sales and guaranteed margins for Electricity Management for 2007 in Spain and Portugal as of November 2006 Sales (TWh) Margin ((euro)M) 59% of the margin guaranteed 63 80 17 Forecast output Sale/Supply Energy pending Target margin Guaranteed margin Margin sale to be realised 11 Electricity portfolio management Managing Margin - Risk (II) Contracted sales and guaranteed margins for Electricity Management for 2007 in Spain and Portugal forecasts by the end of June 2007 Sales (TWh) Margin ((euro)M) 92% of the margin guaranteed 0,5 3,1 11 27 80 38 VPP Forecast output Realised Power sale Guaranteed margin Margin Sale/ Supply Auctions Distributors pending Target Margen to be realised 12 Electricity portfolio management Managing Margin - Risk (III) Contracted sales and guaranteed margins for Electricity Management for 2008 in Spain and Portugal as of November 2006 Sales (TWh) Margin ((euro)M) 30% of the margin 71 guaranteed 80 9 Forecast output Sale/Supply Energy pending Target margin Guaranteed Margen to be realised sale margin 13 Electricity portfolio management Managing Margin - Risk (IV) Contracted sales and guaranteed margins for Electricity Management for 2008 in Spain and Portugal forecast by the end June 2007 Sales (TWh) Margin ((euro)M) 47% of the margin 59 guaranteed 80 0.17 21 Target margin Guaranteed marginMargen to be realised
